Title: From George Washington to Peter Scull, 19 March 1778
From: Washington, George
To: Scull, Peter



Sir
Head Quarters Valley Forge 19th March 1778

It having been judged expedient to appoint an inspector General with a proper number of Sub inspectors for the purpose of introducing a regular System of Discipline and Maneuvres into the Army; The Baron Steuben an Officer of great experience is pitched upon to execute that important Business, and as he is intirely unacquainted with the merits of the Gentlemen of the Army, he has desired me to fix upon such for his assistants as I shall judge properly qualifyed. As you are among the Number of those, who are, in my opinion, suitable to undertake this Business if it should be agreeable to you, I should be glad to see you at Camp as soon as possible, when you will be more fully informed of the nature and duties of the Office. I shall only add that you will retain your Rank in the line. If you do not incline to accept, I shall be glad to be informed of it, that I may look round for some person in your stead. Yrs &c.

G. W——n

